UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21700 Tortoise North American Energy Corporation (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2013 Item 1. Schedule of Investments. Tortoise North American Energy Corporation SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2013 Shares Fair Value Master Limited Partnerships and Related Companies — 140.0%(1) Crude/Refined Products Pipelines — 42.4%(1) United States — 42.4%(1) Buckeye Partners, L.P.(2) $ Enbridge Energy Partners, L.P.(2) Holly Energy Partners, L.P.(2) Magellan Midstream Partners, L.P.(2) MPLX LP NuStar Energy L.P.(2) Oiltanking Partners, L.P. Plains All American Pipeline, L.P.(2) Rose Rock Midstream, L.P. Sunoco Logistics Partners L.P.(2) Tesoro Logistics L.P.(2) Natural Gas/Natural Gas Liquids Pipelines — 59.6%(1) United States — 59.6%(1) Boardwalk Pipeline Partners, L.P.(2) El Paso Pipeline Partners, L.P.(2) Energy Transfer Equity, L.P.(2) Energy Transfer Partners, L.P.(2) Enterprise Products Partners L.P.(2)(3) EQT Midstream Partners, L.P. Inergy Midstream, L.P. Inergy Midstream, L.P.(4) Kinder Morgan Management, L.L.C.(2)(5) ONEOK Partners, L.P.(2) Regency Energy Partners L.P.(2) Spectra Energy Partners, L.P.(2) TC PipeLines, L.P.(2) Williams Partners L.P.(2) Natural Gas Gathering/Processing — 20.4%(1) United States — 20.4%(1) Access Midstream Partners, L.P.(2) Copano Energy, L.L.C.(2) Crestwood Midstream Partners, L.P.(5) DCP Midstream Partners, L.P.(2) MarkWest Energy Partners, L.P.(2) Southcross Energy Partners, L.P. Summit Midstream Partners, LP Targa Resources Partners L.P.(2) Western Gas Equity Partners, LP Western Gas Partners L.P.(2) Oil and Gas Production — 16.4%(1) United States — 16.4%(1) BreitBurn Energy Partners L.P.(2) EV Energy Partners, L.P.(2) Legacy Reserves, L.P.(2) Linn Energy, L.L.C.(2) Pioneer Southwest Energy Partners L.P.(2) Vanguard Natural Resources, LLC(2) Marine Transportation — 1.2%(1) Republic of the Marshall Islands — 1.2%(1) Teekay LNG Partners L.P.(2) Total Master Limited Partnerships and Related Companies (Cost $147,476,848) Common Stock — 2.3%(1) Marine Transportation — 0.8%(1) Republic of the Marshall Islands — 0.8%(1) Teekay Offshore Partners L.P.(2) Other — 1.5%(1) Republic of the Marshall Islands — 1.5%(1) Seadrill Partners LLC Total Common Stock (Cost $3,239,530) Short-Term Investment — 0.1%(1) United States Investment Company — 0.1%(1) Fidelity Institutional Money Market Portfolio - Class I, 0.12%(6) (Cost $74,572) Total Investments — 142.4%(1) (Cost $150,790,950) Interest Rate Swap Contracts - (0.6%)(1) $25,000,000 notional - Unrealized Depreciation ) Other Assets and Liabilities — (41.8%)(1) ) Total Net Assets Applicable to Common Stockholders — 100.0%(1) $ (1) Calculated as a percentage of net assets applicable to common stockholders. (2) All or a portion of the security is segregated as collateral for the margin borrowing facility. (3) All or a portion of the security is segregated as collateral for the unrealized depreciation of interest rate swap contracts of $1,047,810. (4) Restricted securities have been fair valued in accordance with procedures approved by the Board of Directors and have a total fair value of $551,416, which represents 0.3% of net assets. (5) Security distributions are paid-in-kind. (6) Rate reported is the current yield as of February 28, 2013. Various inputs are used in determining the value of the Company’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets by level within the fair value hierarchy as of February 28, 2013. These assets are measured on a recurring basis. Description Fair Value at February 28, 2013 Level 1 Level 2 Level 3 Assets Equity Securities: Common Stock(a) $ $ $
